Citation Nr: 0824651	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-32 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's grandchild, T.M.C., may be recognized 
as his child for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.  He died in August 2005; the appellant is his 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appellant failed to appear for a Board hearing at the 
Board's office in Washington, D.C., which was scheduled to be 
conducted in March 2008.  To the Board's knowledge, she has 
offered no explanation as to why she was unable to appear and 
she has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007) [failure to appear for a scheduled 
hearing treated as withdrawal of request].  


FINDING OF FACT

T.M.C. is the veteran's grandchild; she was not adopted by 
the veteran.


CONCLUSION OF LAW

The criteria for recognition of T.M.C. as the child of the 
veteran have not been met.  38 U.S.C.A. §§ 101(4), 1115, 1310 
(West 2002 & West 2007); 38 C.F.R. §§ 3.4, 3.5, 3.57 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further action is required to comply with 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007), or 38 C.F.R. § 3.159 
(2007).  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for a spouse and/or child.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).  

When, after 1956, any veteran dies from a service-connected 
or compensable disability, VA shall pay dependency and 
indemnity compensation to that veteran's surviving spouse, 
children, and parents. 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.5.

The definition of the term "child," as defined for the 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household at the time of the veteran's death, 
or an illegitimate child.  In addition, the child must also 
be someone who: (1) is under the age of 18 years; or (2) 
before reaching the age of 18 years became permanently 
incapable of self support; or (3) after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).



Analysis

The appellant claims T.M.C. as the dependent child of the veteran 
for the purpose of adding her to the award of DIC benefits based 
on service connection for the cause of the veteran's death.  She 
asserts that the veteran and she obtained legal custody of T.M.C. 
in August 1997, prior to the veteran's death.  She also notes 
that they have provided for T.M.C. since she was 4 years old.

Court records show that the veteran and the appellant, together, 
gained custody of T.M.C. in August 1997.  However, those records 
also confirm that T.M.C. is their grandchild, and that she was 
not adopted.  Neither the appellant nor her representative 
dispute these matters.  

The appellant's actions and those of the veteran are certainly 
admirable and deserving of the highest respect.  However, the 
Board is bound by the law and is without authority to grant 
benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002 & Supp. 2007); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)]. 

Here, there is no dispute as to the essential facts.  T.M.C. is 
the grandchild of the veteran.  
T.M.C. was not the veteran's biological child, legally adopted 
child, or stepchild, at the time of the veteran's death.  
Therefore, she does not qualify as a dependent child for VA 
purposes.  As a matter of law, there is no entitlement to 
additional disability compensation for T.M.C. as a dependent 
child.  





ORDER

The Board having determined that the veteran's grandchild, 
T.M.C., may not be recognized as the veteran's child for VA 
purposes, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


